Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 2-6 and 11-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04 May 21.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the suction device of claim 7 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 

The abstract of the disclosure is objected to because it is over 150 words (153 to be exact).  Hyphenated words that are usually used separately count as two words.  Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities:
In the 2nd paragraph of the Summary of the Invention, “guide rode” should be –guide rod--.  This occurs twice.
Appropriate correction is required.

Claim 1 is objected to because of the following informalities:  
In the last paragraph of claim 1, “guide rode” should be –guide rod--.  This occurs twice.
Appropriate correction is required.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hada et al.(5,791,216) in view of (Gerber et al.(5,189,936) and Anderson et al.(4,382,728).
Hada shows a cutting machine with most of the recited limitations including;
	a frame, the frame being provided with a paper-loading platform, a cutting table (3), 
a machine head (12), disposed on the crossbeam, the machine head comprising: 
a fixing plate (13); 
a cutter holder (18); 
a cutting component (10,11); 

a machine head rotating mechanism (16,40,41,42); 

As seen in strikethrough above, Hada is missing a receiving hopper and is also missing a machine head lifting mechanism with a guide rod.

Hada’s machine head is lifted up and down (lines 24-26, column 5), but no mechanism is disclosed to do this.  Examiner takes Official Notice that it is well known to employ a mechanism with a guide rod to do this.  An example of this is Anderson, who shows a guide rod (34,35) and a mechanism (rack and pinion, paragraph spanning columns 5,6).  Additional examples can be provided if challenged.  It would have been obvious to one of ordinary skill to have further modified Hada by providing a mechanism and guide rod, as taught by Anderson and others, in order to automate the raising and lowering of the tool.
Hada does not illustrate the frame or linear guide rails, but it is understood he has them.  If there is any doubt of this, Note that both Gerber and Anderson show this, and it would obvious for Hada to have them as well, to position the tool relative to the worksheet.
While Hada does not mention cutting paper, he is capable of cutting paper.
In regard to claim 7, Hada is missing the suction device and paper pressing member.  Examiner takes Official Notice that these are well known in the art.  An example of this is Anderson, who shows a paper pressing member (50a,50b,60 etc.) having a paper pressing driving mechanism (90,92) and a suction device (54,152).  The suction device is mounted on the paper pressing member, which is mounted in the 
With respect to claim 8, Anderson shows the rotating shaft (at end of arm 68), a pressing rod (52a,52b), two extension rods (68,70).
As for claim 9, Anderson shows the pressing driving mechanism is an air cylinder (90,92).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hada et al.(5,791,216) in view of (Gerber et al.(5,189,936) and Anderson et al.(4,382,728), as set forth above, and further in view of Wright (3,470,780).
In regard to claim 10, Hada (using Anderson’s pressing member) lacks a return spring for the pressing member.  Examiner takes Official Notice that it is old and well known to employ a return spring for a work pressing member.  Within the same field of endeavor, an example is Wright, who shows the return spring (47).  It would have been obvious to one of ordinary skill to have further modified his device by providing a return spring for the pressing member, as taught by Wright and others, in order to automatically retract the pressing member when not in use.

Made of record but not relied on are numerous patents showing pertinent cutting tools and pressing members.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kenneth E Peterson whose telephone number is (571)272-4512.  The examiner can normally be reached on Monday-Thursday, 7:30AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea L Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/KENNETH E PETERSON/Primary Examiner, Art Unit 3724